Title: From Thomas Jefferson to Joseph Bradley Varnum, 26 December 1807
From: Jefferson, Thomas
To: Varnum, Joseph Bradley


                        
                            Dear Sir
                     
                            Washington Dec. 26. 07.
                        
                        I return you the letters you were so kind as to communicate to me; on the appointment of Dr. Waterhouse to
                            the care of the marine hospital when he was decided on (Nov. 26.) no other candidate had been named to me as desiring the
                            place. the respectable recommendations I had recieved, and his station as Professor of Medicine in a college of high
                            reputation, sufficiently warranted his abilities as a Physician and to these was added a fact well known, that to his
                            zeal the US. were indebted for the introduction of a great blessing, Vaccination, which has extirpated one of the most
                            loathsome & mortal diseases which has afflicted humanity some years, probably, sooner than would otherwise have taken
                            place. it was a pleasure therefore, as well as a duty, in dispensing the public favors, to make this small return for the
                            great service rendered our country by Dr. Waterhouse—   that he is not a professional Surgeon is not
                            an objection—the Marine hospitals are Medical institutions for the relief of common seamen, & the ordinary diseases to
                            which they are liable. to them therefore Professional Physicians have always been appointed. a Surgeon is named to the
                            Navy-hospital. the Surgeon will have Medical cases under him and the Physician some Surgical cases; but not in sufficient
                            proportion to change the characters of the institutions, or of the persons to whom they are
                            committed.   On a review of the subject therefore, I have no reason to doubt that the person
                            appointed will perform the services of the Marine hospital with ability & faithfulness; and I feel a satisfaction in
                            having done something towards discharging a moral obligation of the nation to one who has saved so many of it’s victims
                            from a mortal disease. nor is it unimportant to the state in which that institution is that it has extended his means of
                            usefulness to the Medical students of it’s college.
                        I am thankful now, as at all times, for information on the subject of appointments, even when it comes too
                            late to be used. I know none but public motive in making them. it is more difficult, and more painful than all the other
                            duties of my office, and one in which I am sufficiently conscious that involuntary error must often be committed: and I am
                            particularly thankful to yourself for this opportunity of explaining the grounds of the appointment in question, and I
                            tender you sincere assurances of my affectionate esteem respect.
                        
                            Th: Jefferson
                     
                        
                    